Citation Nr: 0946954	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1959 to September 1963.  The matter of entitlement 
to service connection for hearing loss is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  On April 17, 
2007, the Veteran appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of that hearing is of record.  A July 2007 a 
decision of the Board remanded the matter of service 
connection for bilateral hearing loss for further 
development.

The matter of entitlement to service connection for tinnitus 
is before the Board on remand from the United States Court of 
Appeals for Veterans Claims (Court). The matter was 
originally before the Board on appeal from a September 2004 
rating decision that denied service connection.  A July 2007 
decision of the Board upheld the RO's decision.  The Veteran 
appealed that decision to the Court.  In September 2008, the 
Court issued an order that vacated the July 2007 Board 
decision in part, and remanded the matter of entitlement to 
service connection for tinnitus for readjudication consistent 
with the instructions outlined in the September 2008 Joint 
Motion for Remand (Joint Motion) by the parties. 


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's bilateral 
hearing loss disability is related to his service. 

2. It is reasonably shown that the Veteran's tinnitus is 
related to his service.





CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Inasmuch as the benefits 
sought are being granted, there is no reason to belabor the 
impact of the VCAA on this matter; any notice defect or duty 
to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes both medical evidence that tends to 
support the Veteran's claims and medical evidence that is 
against such claims. When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran alleges that he suffers from tinnitus and hearing 
loss as a result of aircraft noise exposure while he was on 
active duty.  He reported that he would often have to stick 
his head up into the engine bay with the engines running at 
near full power to do a visual inspection for leaks.  In 
addition to flight line noise the Veteran described noise 
from auxiliary power units used to start the aircraft.  He 
noted that tinnitus had its onset towards the end of his tour 
of duty.  He reported that after service he worked in a quiet 
office environment. 

The Veteran's DD Form-214 shows that his military 
occupational specialty was aircraft mechanic. 

On September 1959 entrance examination, whispered and spoken 
voice test scores were 15/15 bilaterally. 

On July 1963 separation examination, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (10)
0 (15) 
0 (15) 
0 (15)
LEFT
-10 (5)
-10 (5)
0 (10) 
0 (10) 
0 (10)


[The figures in parentheses represent ISO (ANSI) units and 
are provided for data comparison purposes.]  Whispered and 
spoken voice test scores were 15/15 bilaterally. 

On August 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
75
90
LEFT
25
30
25
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
Veteran reported his chief complaints were hearing loss and 
tinnitus and that he had the most difficulty hearing in noisy 
environments and small groups.  Mild to profound 
sensorineural hearing loss in the right ear and moderate to 
profound sensorineural hearing loss in the left ear were 
diagnosed.  The examiner opined that the Veteran's hearing 
loss was not related to military service, but more than 
likely due to presbycusis and/or some other etiology and that 
the Veteran's tinnitus was not at least as likely as not 
related to military service.  In November 2008, after request 
for an updated opinion, the August 2004 VA examiner 
reiterated her opinion that the Veteran's hearing loss was 
not due to military service. 

September 2005 private treatment records from Dr. T. H. show 
audiometric testing and examination relating to hearing loss 
and tinnitus.  In an accompanying September 2005 letter, Dr. 
T. H. opined that "[the Veteran] does have a sensorineural 
hearing loss that is as likely as not a result of exposure to 
a high noise environment while on active duty with the United 
States Air Force." 

In an October 2009 letter, otolaryngologist L. W. opined, 
"Based on my review of the patient history, physical 
examination, and service records . . . I do feel that it is 
at least as likely as not that [the Veteran's] bilateral 
tinnitus and sensorineural hearing loss is linked to 
hazardous noise exposure during the time he was on military 
service."  She added that the Veteran's history indicated 
that his tinnitus developed during his period of noise 
exposure and that her opinion was to a reasonable degree of 
medical certainty that his exposure to hazardous noise 
contributed to hearing loss and tinnitus.   

In November 2009 the Veteran submitted statements from his 
ex-wife and two sons, detailing his difficulties with hearing 
loss and tinnitus.  His ex-wife stated that they were married 
during the last two years of his enlistment, at which time 
she remembered the ringing in his ears beginning to interfere 
with his sleep and work and continuing to get worse over the 
next 25 years.  

	Hearing Loss 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1131.  Service incurrence or aggravation of organic disease 
of the nervous system (to include SNHL) may be presumed if 
such is manifested to a compensable degree within a year of a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

At the outset, it is noteworthy that the Board had previously 
(in July 2007) conceded the Veteran's exposure to noise 
trauma in service.  Furthermore, it is now well-documented 
(by August 2004 VA examination), and not in dispute, that the 
Veteran has a bilateral hearing loss disability by VA 
standards.  Consequently, what is needed to establish service 
connection for hearing loss disability is persuasive evidence 
of a nexus between the Veteran's hearing loss and his 
military noise exposure.

Dr. T. H. opined that the Veteran's hearing loss was as 
likely as not a result of active duty noise exposure.  
However, he does not explain a rationale for his opinion, but 
merely states his conclusion.  The Court has held, "A mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Accordingly, this opinion does not 
tend to support the Veteran's claim. 

The remaining opinions are in conflict regarding the matter 
of a nexus between the Veteran's hearing loss and in-service 
noise exposure.  While the opinion of the VA examiner weighs 
against the finding of a nexus, the private medical opinion 
from Dr. L. W. supports the finding of such a nexus.  

The opinion of Dr. L. W., that it is as likely as not that 
the Veteran's hearing loss is linked to military noise 
exposure, is based on physical examination, history and 
interview, review of service records, and audiologic 
evaluation.  The rationale for the opinion was that records 
indicated hazardous noise exposure.  Dr. L. W. is a 
specialist (otolaryngologist); as such, the opinion is made 
by a medical professional competent to provide it, is based 
on a thorough review, and it is probative evidence in this 
matter. 

The opinion of VA examiner K. K., that the Veteran's hearing 
loss is not due to military service, is likewise based on 
examination, interview and history, service records, and 
audiologic evaluation.  Her rationale was that there was no 
documented hearing loss at the time of separation from 
service.  K. K. is an audiologist and is competent to provide 
a medical opinion; it is based on a thorough review and is 
probative evidence. 

The Board finds the opinions of Dr. L. W. and VA examiner K. 
K. to be of comparable probative value and assigns equal 
weight to each.  As such, the Board finds that the evidence 
is in equipoise.  Resolving all reasonable doubt in favor of 
the Veteran, his claim must be granted.

        Tinnitus

As above, it is noteworthy that exposure to noise trauma has 
been conceded and the Veteran has a diagnosis of tinnitus.  
Tinnitus is a disability capable of lay observation and the 
Board has no reason to doubt the credibility of the Veteran's 
statements that he has experienced tinnitus during the latter 
part of his service and ever since.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  

While the opinion of VA examiner K. K. weighs against the 
finding of a nexus between the Veteran's tinnitus and his 
military noise exposure, the opinion of Dr. L. W. supports 
the finding of such a nexus.  

The opinion of Dr. L. W. is again based on a thorough review 
of available evidence, and is that given the Veteran's 
documented hazardous noise exposure and his history that 
tinnitus began in service, it is as likely as not that his 
tinnitus is related to such exposure.  Her opinion is given 
to a reasonable degree of medical certainty.  The opinion is 
competent and probative. 

The opinion of VA examiner K. K., that it is not as least as 
likely as not that the Veteran's tinnitus is related to 
military service, is based upon an absence of complaints of 
tinnitus in the Veteran's service records and is likewise 
competent and probative evidence. 

The Board finds the opinions of Dr. L. W. and audiologist K. 
K. to be of comparable probative value and assigns equal 
weight to each.  As such, the Board finds that the evidence 
is in equipoise.  Resolving all reasonable doubt in favor of 
the Veteran, his claim must be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


